               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT CHARLESTON

UNITED STATES OF AMERICA

v.                                      CRIMINAL NO. 2:18-cr-00151

MUHAMMED SAMER NASHER-
ALNEAM, M.D.

                  MEMORANDUM OPINION AND ORDER

     Pending before the court is the defendant’s Motion for

Clarification or Reconsideration.    (ECF NO. 97).   The

defendant’s motion is in response to the court’s Order (ECF No.

93) on March 6, 2019.    In the defendant’s motion, he states:

     this [c]ourt entered an order concerning Dr. Nasher’s
     presentation of evidence of his lawful medical
     practice beyond his interactions with patients
     specifically referenced in the Second Superseding
     Indictment. ECF No. 93. Because the [c]ourt’s Order
     does not clarify its application to the drug involved
     premises or money laundering counts (Counts Seventeen
     through Twenty-Two), Dr. Nasher seeks clarification or
     reconsideration of the [c]ourt’s ruling with respect
     to these counts.

(ECF No. 97).

     Upon reviewed of both parties’ memoranda, the court hereby

affirms its prior Order (ECF No. 93) and DENIES the defendant’s

Motion for Clarification or Reconsideration (ECF NO. 97).    The

court reserves its ruling on evidentiary questions related to

the defendant’s instant motion as the issues arise at trial.

     The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record, to the United States
Marshal for the Southern District of West Virginia, and to the

Probation Office of this court.

     IT IS SO ORDERED this 9th day of April, 2019.

                             ENTER:


                             David A. Faber
                             Senior United States District Judge




                                  2
